Name: Commission Decision No 1809/83/ECSC of 29 June 1983 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-07-01

 Avis juridique important|31983S1809Commission Decision No 1809/83/ECSC of 29 June 1983 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 177 , 01/07/1983 P. 0005*****COMMISSION DECISION No 1809/83/ECSC of 29 June 1983 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 47 and 58 thereof, Whereas: 1. Continuation of the manifest crisis In spite of the system of production quotas, potential supply is still far from being in balance with demand on the Community's internal market. Because internal demand is still sluggish and because of a net falling-off in exports, production and employment levels in the steel industry are expected to remain very low in the foreseeable future. There has been an increase in the prices of most rolled steel products, not only flat steel products but also certain long products like wire rod and reinforcing bars, while the prices of certain types of beam have fallen to extremely low levels. Generally, price levels are unsatisfactory. The system of production quotas and the commercial and social policy measures taken have helped to ease the situation of undertakings and workers. The Commission is therefore of the opinion that the Community steel industry is still in a state of manifest crisis, and that the attainment of the objectives set out in Article 3 of the ECSC Treaty will be seriously jeopardized if the system of production quotas is not continued. 2. Maintenace of the present system Accordingly the Commission is planning the adoption of a new quota system to apply for a period of two and a half years. The introduction of this system requires detailed preparation and consultations which it has not been possible to complete before the expiry of the current system. In these circumstances, the Council, although sharing the Commission's opinion as to the need to maintain a market control system, was not able to give an opinion on 21 June 1983. It will therefore be necessary to extend the current system by one month. During this short period each undertaking concerned will have to calculate its own production quotas on the basis of the information at its disposal. When the system to be applied from the third quarter of 1983 onwards comes into force, production and deliveries of products in July will be deducted from the final quotas. After consulting the Consultative Committee and with the assent of the Council to the continuation of the production quota system, and on the basis of studies made jointly with the undertakings and associations of undertakings in connection with the determination of the quotas, HAS ADOPTED THIS DECISION: Article 1 The system of monitoring and production quotas for certain products of undertakings in the steel industry provided for by Decision No 1696/82/ECSC of 30 June 1982, as amended by Decision No 2751/82/ECSC of 6 October 1982, Decision No 3324/82/ECSC of 8 December 1982, Decision No 87/83/ECSC of 12 January 1983 and Decision No 1619/83/ECSC of 8 June 1983, shall be extended for a period of one month beginning on 1 July 1983. Article 2 Decision No 1696/82/ECSC is hereby amended as follows: 1. The first sentence of Article 2 (1) reads as follows: 'Undertakings shall be required to report to the Commission their production and deliveries during July 1983 of the products referred to in Article 1.' 2. Articles 5 (1) and 9 (2) are replaced by the following: 'Each undertaking shall calculate its production quotas and the part of such quotas which may be delivered on the common market on the basis of its reference production and reference quantities as they result from the Commission's decisions implementing Articles 6, 7 and 8, taking into account any adjustments made in accordance with Articles 5 and 9 (2) and adjustments determined in accordance with Articles 13 and 15, and with reference to the abatement rates published (1) as a guide for the third quarter of 1983. (1) OJ No C 148, 7. 6. 1983, p. 3.' 3. Article 18 (2) is deleted. Article 3 Production and deliveries during July 1983 of the products referred to in Article 1 shall be deducted from the final quotas for the third quarter of 1983. These shall be established when the system to be applied for the third quarter of 1983 is adopted. Article 4 This Decision shall enter into force on 1 July 1983. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1983. For the Commission Ã tienne DAVIGNON Vice-President